Exhibit 10.3

 

MASTER CONTINUING GUARANTY

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted SONUS NETWORKS, INC., a Delaware corporation
(the “Borrower”) by the Lenders, which are party to that certain Credit
Agreement (as amended, modified, supplemented or restated, from time to time,
the “Credit Agreement”; capitalized terms not defined herein shall have the
meaning given such term in the Credit Agreement) dated as of the date hereof
among BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, any other Lenders from time to time party thereto, and the Borrower,
each of the undersigned Guarantors (each a “Guarantor” and collectively, the
“Guarantors”) furnishes its guaranty as follows:

 

1.              Guaranty.  Each Guarantor hereby unconditionally and irrevocably
guarantees to Administrative Agent the full and prompt payment when due, whether
at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of the Guaranteed Obligations (as
hereafter defined) and the punctual performance of all of the terms contained in
the documents executed by the Borrower in favor of Administrative Agent and the
Lenders in connection with the Guaranteed Obligations. This Guaranty is a
guaranty of payment and performance and is not merely a guaranty of collection.
As used herein, the term “Guaranteed Obligations” means any and all existing and
future indebtedness and liabilities under or with respect to the Loan Documents,
including any Secured Cash Management Agreement or any Secured Hedge Agreement,
of every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Administrative Agent and the Lenders, whether associated
with any credit or other financial accommodation made to or for the benefit of
the Borrower by the Administrative Agent or the Lenders or otherwise and
whenever created, arising, evidenced or acquired  (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent  in
connection with the collection or enforcement thereof), Without limiting the
generality of the foregoing, the Guaranteed Obligations shall include such
indebtedness, obligations, and liabilities which may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Guarantors or the Borrower under the Bankruptcy
Code (Title 11, United States Code), any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and shall include interest that
accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).   
Notwithstanding the foregoing, with respect to any Guarantor that is not a
Qualified ECP Guarantor, Guaranteed Obligations shall not include any “Excluded
Swap Obligations”.  “Excluded Swap Obligations” means, with respect to any
Guarantor, any Swap Obligations if, and to the extent that, all or a portion of
the Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligations (or any Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligations. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of

 

--------------------------------------------------------------------------------


 

such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest becomes illegal. “Swap Obligations” means with respect to any
Guarantor any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a (47) of
the Commodity Exchange Act. Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute.  Notwithstanding any provision to the contrary contained herein or in
any of the other Loan Documents, Secured Cash Management Agreements or Secured
Hedge Agreements, the obligations of each Guarantor under this Guaranty and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law.

 

2.              No Setoff or Deductions; Taxes; Payments.   Each Guarantor shall
make all payments hereunder without setoff or counterclaim and free and clear of
and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Administrative Agent or any Lender) is imposed upon
any Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to the Administrative Agent, on the date on which such amount is due
and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable the Administrative Agent to receive the same net amount
which the Administrative Agent would have received on such due date had no such
obligation been imposed upon such Guarantor.  Each Guarantor will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Guarantor hereunder.  The obligations of each Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.  At the Administrative Agent’s option, all
payments under this Guaranty shall be made in the United States.  The
obligations hereunder shall not be affected by any acts of any legislative body
or governmental authority affecting the Borrower, including but not limited to,
any restrictions on the conversion of currency or repatriation or control of
funds or any total or partial expropriation of the Borrower’s property, or by
economic, political, regulatory or other events in the countries where the
Borrower is located.

 

3.              Rights of Administrative Agent.  Each Guarantor consents and
agrees that the Administrative Agent may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent in its sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

4.              Certain Waivers.  Each Guarantor waives to the fullest extent
permitted by law(a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of the Administrative Agent) of the
liability of the Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent to

 

2

--------------------------------------------------------------------------------


 

proceed against the Borrower, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the Administrative Agent’s
power whatsoever and any defense based upon the doctrine of marshalling of
assets or of election of remedies; (e) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent;
(f) any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of such Guarantor under this
Guaranty and (g) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties other than the
defense that the Guaranteed Obligations have been fully performed and
indefeasibly paid in full in cash.

 

Each Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantors under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

5.              Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against any Guarantor to enforce
this Guaranty whether or not the Borrower or any other person or entity is
joined as a party.

 

6.              Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Administrative Agent or
facilities provided by the Administrative Agent with respect to the Guaranteed
Obligations are terminated.  If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Administrative Agent and shall forthwith be paid to the
Administrative Agent to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

7.              Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Administrative Agent or facilities provided by the
Administrative Agent with respect to the Guaranteed Obligations are terminated. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or the Administrative Agent exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction. 
The obligations of each Guarantor under this paragraph shall survive termination
of this Guaranty.

 

3

--------------------------------------------------------------------------------


 

8.              Subordination.  Each Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Administrative
Agent or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations, provided,
however, that nothing in this Guaranty shall limit the incurrence or repayment
of such obligations or indebtedness until after the occurrence and during the
continuance of an Event of Default.  If the Administrative Agent so requests,
any such obligation or indebtedness of the Borrower to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the
Administrative Agent and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.

 

9.              Stay of Acceleration.  In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, in connection
with any case commenced by or against any Guarantor or the Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by such Guarantor immediately upon demand by the Administrative Agent.

 

10.       Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the Administrative Agent’s rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Administrative Agent in any proceeding under any Debtor Relief Laws.  The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

11.       Miscellaneous.  The Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive,
absent manifest error, for the purpose of establishing the amount of the
Guaranteed Obligations.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantors.  No failure by the Administrative Agent
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or in equity.  The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein.  Unless otherwise agreed by the Administrative Agent and the Guarantors
in writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantors for the benefit of the
Administrative Agent or any term or provision thereof.

 

12.       Condition of Borrowers.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other guarantor
as such Guarantor requires, and that the Administrative Agent has no duty, and
such Guarantor is not relying on the Administrative Agent at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Administrative Agent to disclose such
information and any defense relating to the failure to provide the same).

 

4

--------------------------------------------------------------------------------


 

13.       Setoff.  If and to the extent any payment is not made when due
hereunder, the Administrative Agent may setoff and charge from time to time any
amount so due against any or all of the Guarantors’ accounts or deposits with
the Administrative Agent.

 

14.       Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is organized under the laws of the United States of
America, (b) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (c) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (d) the making, existence, and performance of this
Guaranty does not and will not violate the provisions of any applicable law,
regulation or order, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material agreement,
instrument, or document to which it is a party or by which it or any of its
property may be bound or affected; and (e) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect.

 

15.       GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK.  This Guaranty shall (a) bind each Guarantor and its successors and
assigns, provided that such Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent and its successors and assigns
and the Administrative Agent may, without notice to the Guarantors and without
affecting the Guarantors’ obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part.  Each Guarantor hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in the State of
New York, City of New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. 
Service of process by the Administrative Agent in connection with such action or
proceeding shall be binding on the Guarantors if sent to the Guarantors by
registered or certified mail at the address specified below or such other
address as from time to time notified by the Guarantors.  Each Guarantor agrees
that the Administrative Agent may disclose to any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Administrative Agent’s possession concerning such Guarantor, this
Guaranty and any security for this Guaranty.  All notices and other
communications to the Guarantors under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the Guarantors at their addresses set
forth below or at such other address in the United States as may be specified by
the Guarantors in a written notice delivered to the Administrative Agent at such
office as the Administrative Agent may designate for such purpose from time to
time in a written notice to the Guarantors.

 

16.       WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

5

--------------------------------------------------------------------------------


 

18.       Foreign Currency.  If the Administrative Agent so notifies the
Guarantors in writing, at the Administrative Agent’s sole and absolute
discretion, payments under this Guaranty shall be the U.S. Dollar equivalent of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.  If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment.  The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the spot rate
for the purchase of the Obligations Currency with the Judgment Currency quoted
by the Administrative Agent in the place of the Administrative Agent’s choice at
or about 8:00 a.m. on the date for determination specified above.  Each
Guarantor shall indemnify the Administrative Agent and hold the Administrative
Agent harmless from and against all loss or damage resulting from any change in
exchange rates between the date any claim is reduced to judgment and the date of
payment thereof by such Guarantor or any failure of the amount of any such
judgment to be calculated as provided in this paragraph.

 

[remainder of page is intentionally blank]

 

6

--------------------------------------------------------------------------------


 

Executed this        day of                                 , 2014.

 

 

 

SONUS FEDERAL, INC.

 

 

 

 

 

 

By:

/s/ Mark T. Greenquist

 

Name: Mark T. Greenquist

 

Title: Treasurer

 

 

 

 

 

NETWORK EQUIPMENT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Mark T. Greenquist

 

Name: Mark T. Greenquist

 

Title: Chief Executive Officer, President and Treasurer

 

 

 

 

 

PERFORMANCE TECHNOLOGIES, INCORPORATED

 

 

 

 

 

 

By:

/s/ Mark T. Greenquist

 

Name: Mark T. Greenquist

 

Title: Chief Executive Officer, President and Treasurer

 

 

 

 

 

SONUS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Mark T. Greenquist

 

Name: Mark T. Greenquist

 

Title: Treasurer, Assistant Secretary and Vice President

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------

 